DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11 and 13 of U.S. Patent No. 10,912,119 (hereinafter Patent ‘119). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the instant application is substantially similar to claim 1 patent ‘119. The claim of the instant application differs from the corresponding claim of Patent ‘119 in the perspective of the device performing the method for the transmission of the uplink signal as opposed to performing the method for the reception of the downlink signal. Thus the communication direction is the reciprocal of Patent ‘119 being from the UE in the instant application as instead of to the UE in Patent ‘119. This is an obvious differences as typical communication between a UE and Base station are bidirectional. Another difference in the instant application is that the limitation of the different radio access technology sharing the carrier being able to exist has been omitted making the instant application more broad that Patent ’119.

	Claim 2 of the instant application is substantially similar to claim 1 of Patent ‘119.

	Claim 4 of the instant application is substantially similar to claim 3 of Patent ‘119 but, as mentioned with respect to claim 1 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication.
	Claim 5 of the instant application is substantially similar to claim 4 of Patent ‘119.
	Claim 6 of the instant application is substantially similar to claim 6 of Patent ‘119.
	Claim 7 of the instant application is substantially similar to claim 7 of Patent ‘119 but, as mentioned with respect to claim 1 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication.

	Claim 8 of the instant application is substantially similar to claim 8 of Patent ‘119. The claim of the instant application differs from the corresponding claim of Patent ‘119 in the perspective of the device performing the functions for the transmission of the uplink signal as opposed to performing the method for the reception of the downlink signal. Thus the communication direction is the reciprocal of Patent ‘119 being from the UE in the instant application as instead of to the UE in Patent ‘119. This is an obvious differences as typical communications between a UE and Base station are bidirectional comprised of a transmission and a reception of signals from both the UE and Base station. Since both devices are simply communication nodes that are sending and receiving signals the reversing of the direction of the signal being communicated is an obvious variation because the communication between the devices is generally carried out the same manner according to the claims. Another difference in the instant application is that the limitation of the different radio access technology sharing the carrier being able to exist has been omitted making the instant application more broad that Patent ’119.

	Claim 10 of the instant application is substantially similar to claim 9 of Patent ‘119.
	Claim 11 of the instant application is substantially similar to claim 10 of Patent ‘119 but, as mentioned with respect to claim 10 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication.
	Claim 12 of the instant application is substantially similar to claim 11 of Patent ‘119, as mentioned with respect to claim 1 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication.
	Claim 13 of the instant application is substantially similar to claim 13 of Patent ‘119.
Claim 14 of the instant application is substantially similar to claim 1 patent ‘119. The claim of the instant application differs from the corresponding claim of Patent ‘119 in the perspective of the device performing the method for the base station receiving transmission of the uplink signal as opposed to performing the method for the reception of the downlink signal from the base station by the UE. Thus the communication direction is the reciprocal of Patent ‘119 being from the UE in the instant application as instead of to the UE in Patent ‘119. This is an obvious differences as typical communication between a UE and Base station are bidirectional. Since both devices are simply communication nodes that are sending and receiving signals the reversing of the direction of the signal being communicated is an obvious variation because the communication between the devices is generally carried out the same manner according to the claims. Another difference in the instant application is that the limitation of the different radio access technology sharing the carrier being able to exist has been omitted making the instant application more broad that Patent ’119.
Claim 15 of the instant application is substantially similar to claim 1 patent ‘119. The claim of the instant application differs from the corresponding claim of Patent ‘119 in the perspective of the device performing the method for the transmission of the uplink signal as opposed to performing the method .

Claims 1-12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-11 of U.S. Patent No. 10,560,964 (hereinafter Patent ‘964). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the instant application is substantially similar to claim 1 patent ‘964. The claim of the instant application differs from the corresponding claim of Patent ‘964 in the perspective of the device performing the method for the transmission of the uplink signal as opposed to performing the method for the transmission of the downlink signal. Thus the communication direction is the reciprocal of Patent ‘964 being from the UE to be BS in the instant application as instead of from the BS in Patent ‘964. This is an obvious differences as typical communication between a UE and Base station are bidirectional wherein both devices participate in transmitting and receiving uplink and downlink signals during their communication exchange. Since both devices are simply communication nodes that are sending and receiving signals the reversing of the direction of the signal being communicated is an obvious variation because the communication between the devices is generally carried out the same manner according to the claims. Another difference in the instant application is that the limitation of the different radio access technology sharing the carrier being able to exist has been omitted making the instant application more broad that Patent ’964.

	Claim 3 of the instant application is substantially similar to claim 2 of Patent ‘964 but, as mentioned with respect to claim 1 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication exchange.
	Claim 4 of the instant application is substantially similar to claim 3 of Patent ‘964 but, as mentioned with respect to claim 1 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication exchange.
	Claim 5 of the instant application is substantially similar to claim 4 of Patent ‘964.
	Claim 6 of the instant application is substantially similar to claim 6 of Patent ‘964.
	Claim 7 of the instant application is substantially similar to claim 7 of Patent ‘964 but, as mentioned with respect to claim 1 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication.

	Claim 8 of the instant application is substantially similar to claim 8 of Patent ‘964. The claim of the instant application differs from the corresponding claim of Patent ‘964 in the perspective of the device performing the functions for the transmission of the uplink signal from the UE as opposed to performing the method for the transmission of the downlink signal from the BS. Thus the communication direction is the reciprocal of Patent ‘964 being from the UE in the instant application as instead of to the BS in Patent ‘964. This is an obvious differences as typical communications between a UE and Base station are bidirectional comprised of a transmission and a reception of signals from both the UE and Base station. Since both devices are simply communication nodes that are sending and receiving signals the reversing of the direction of the signal being communicated is an obvious variation because the communication between the devices is generally carried out the same manner according to the claims. Another difference in the instant application is that the limitation of the different radio 
	Claim 9 of the instant application is substantially similar to claim 8 of Patent ‘964.
	Claim 10 of the instant application is substantially similar to claim 9 of Patent ‘964.
	Claim 11 of the instant application is substantially similar to claim 10 of Patent ‘964 but, as mentioned with respect to claim 10 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication.
	Claim 12 of the instant application is substantially similar to claim 11 of Patent ‘964, as mentioned with respect to claim 1 of the instant application, it is from the perspective of the uplink transmission from the UE in the bidirectional communication.
Claim 14 of the instant application is substantially similar to claim 1 patent ‘964. The claim of the instant application differs from the corresponding claim of Patent ‘964 in the perspective of the device performing the method for the base station receiving transmission of the uplink signal from the UE as opposed to performing the method for the transmitting of the downlink signal from the base station to the UE. Thus the communication direction is the reciprocal of Patent ‘964 being from the UE in the instant application as instead of to the UE in Patent ‘964. This is an obvious differences as typical communication between a UE and Base station are bidirectional. Since both devices are simply communication nodes that are sending and receiving signals the reversing of the direction of the signal being communicated by reversing the operations performed at opposing nodes is an obvious variation because the communication between the devices is generally carried out the same manner according to the claims. Another difference in the instant application is that the limitation of the different radio access technology sharing the carrier being able to exist has been omitted making the instant application more broad that Patent ’964.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bashar et al. US 2015/0195849 (hereinafter Bashar), in view of Kangas et al. US 2011/0143773 (hereinafter Kangas).

Regarding claim 1, Bashar teaches a method of performing channel access on an unlicensed band by a user equipment in a wireless communication system, the method comprising: 
sensing a carrier of an unlicensed band for transmitting an uplink signal (Use of the LTE protocol in unlicensed spectrum can be called LTE in Unlicensed (LTE-U). Wherein supplemental component carriers (CCs) in the LTE Carrier Aggregation are used and may co-exist with other incumbent radio access technologies, WLANs and wireless protocols within the unlicensed spectrum such as 802.11 protocols and Wi-Fi [Bashar, Paragraph 24]. In this wireless system the unlicensed band channel assess is performed via (listen-before-talk) LBT operations wherein the carrier is sensing operation is performed to determine if the medium is idle prior to conducting transmissions [Bashar, Paragraphs 29-31]. During the unmuted portion of the frame structure the UE scans the channel (unlicensed band) according to this embodiment for performing LTE-U LBT for transmitting data using the unlicensed band [Bashar, Paragraph 53]); and
transmitting the uplink signal when power detected by sensing the carrier is less that an energy detection threshold is configured to be equal to or less than a maximum energy detection threshold determined by the user equipment [Bashar, Paragraphs 52-53 & 67-69 the UEs can transmit signals in unmuted frames using an option 2 feature which requires the LTE device, being the UE, to use a LBT 
wherein the maximum energy detection threshold is determined to a bandwidth of the carrier using a decibel value of a ratio between a reference bandwidth (-62dBm for 20MHz) and the bandwidth of the carrier (20 MHz), and wherein the maximum energy detection threshold (ED threshold which is -62dBm) is configured to be equal to or greater than a first power value (-62dBm) which is a sum of a lower bound (-82dBm) of the maximum energy detection threshold for the reference bandwidth (20Mhz) and the decibel value (20dB) [Bashar, Paragraph 67]. 
 But it does not explicitly teach wherein the threshold is determined adaptively to a bandwidth
However, Kangas teaches wherein the threshold is determined adaptively to a bandwidth [Kangas, ¶23, the threshold is adapted based on a bandwidth setting].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bashar, indicating the ability to determine a threshold for energy detection in a LTE-U system to enable the UE to transmit uplink signals in a LBT fashion over an unlicensed channel, with the teachings of Kangas, indicating that thresholds for detecting signal energy may be more appropriately determined based on bandwidth settings. The resulting benefit of the combination would have been the ability to more adequately determine more appropriate thresholds in the presence of interference [Kangas, Paragraph 23].

Regarding claim 8,  Bashar teaches a user equipment [See Bashar, Figure 1] performing channel access on an unlicensed band [Bashar, Paragraph 53], the user equipment comprising: 
a processor [Bashar, Figure 14, Processor] to sense a carrier of an unlicensed band for transmitting an uplink signal (Use of the LTE protocol in unlicensed spectrum can be called LTE in 
a transmitter to transmit the uplink signal when power detected by sensing the carrier is less than an energy detection threshold that is configured by a user equipment, wherein the energy detection threshold is configured to be equal to or less than a maximum energy detection threshold determined by the user equipment [Bashar, Paragraphs 52-53 & 67-69 the UEs can transmit signals in unmuted frames using an option 2 feature which requires the LTE device, being the UE, to use a LBT mechanism before transmitting. Wherein the transmissions, in the case of LTE-U and WLAN co-existence, are made in response to the determination of a reported energy level of the channel over the WLAN spectrum being less than the allowed maximum amount of the threshold], 
wherein the maximum energy detection threshold is determined a bandwidth of the carrier using a decibel value of a ratio between a reference bandwidth (-62dBm for 20MHz) and the bandwidth of the carrier (20 MHz), and wherein the maximum energy detection threshold (ED threshold which is -62dBm) is configured to be equal to or greater than a first power value (-62dBm) which is a sum of a lower bound (-82dBm) of the maximum energy detection threshold for the reference bandwidth (20Mhz) and the decibel value (20dB) [Bashar, Paragraph 67].
But it does not explicity teach wherein the threshold is determined adaptively to a bandwidth

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bashar, indicating the ability to determine a threshold for energy detection in a LTE-U system to enable the UE to transmit uplink signals in a LBT fashion over an unlicensed channel, with the teachings of Kangas, indicating that thresholds for detecting signal energy may be more appropriately determined based on bandwidth settings. The resulting benefit of the combination would have been the ability to more adequately determine more appropriate thresholds in the presence of interference [Kangas, Paragraph 23].

Regarding 14, Bashar teaches a method of performing channel access on an unlicensed band by a base station in a wireless communication system, the method comprising: 
receiving the uplink signal when power detected by sensing a carrier is less than an energy detection threshold that is configured by an user equipment (Use of the LTE protocol in unlicensed spectrum can be called LTE in Unlicensed (LTE-U). Wherein supplemental component carriers (CCs) in the LTE Carrier Aggregation are used and may co-exist with other incumbent radio access technologies, WLANs and wireless protocols within the unlicensed spectrum such as 802.11 protocols and Wi-Fi [Bashar, Paragraph 24]. In this wireless system the unlicensed band channel assess is performed via (listen-before-talk) LBT operations wherein the carrier is sensing operation is performed to determine if the medium is idle prior to conducting transmissions [Bashar, Paragraphs 29-31]. During the unmuted portion of the frame structure the UE scans the channel (unlicensed band) according to this embodiment for performing LTE-U LBT for transmitting data using the unlicensed band [Bashar, Paragraph 53]; and According to Bashar, Paragraphs 52-53 & 67-69 the UEs can transmit signals in unmuted frames which are received by the eNB using an option 2 feature which requires the LTE device, 
wherein the energy detection threshold (described by Bashar as the ED threshold) is configured to be equal to or less than a maximum energy detection threshold determined by the user equipment (-62dBm), 
wherein the maximum energy detection threshold is determined to a bandwidth of the carrier using a decibel value of a ratio between a reference bandwidth (-62dBm for 20MHz) and the bandwidth of the carrier (20 MHz), and wherein the maximum energy detection threshold (ED threshold which is -62dBm) is configured to be equal to or greater than a first power value (-62dBm) which is a sum of a lower bound (-82dBm) of the maximum energy detection threshold for the reference bandwidth (20Mhz) and the decibel value (20dB) [Bashar, Paragraph 67]. 
 But it does not explicitly teach wherein the threshold is determined adaptively to a bandwidth.
However, Kangas teaches wherein the threshold is determined adaptively to a bandwidth [Kangas, ¶23, the threshold is adapted based on a bandwidth setting].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bashar, indicating the ability to determine a threshold for energy detection in a LTE-U system to enable the UE to transmit uplink signals in a LBT fashion over an unlicensed channel, with the teachings of Kangas, indicating that thresholds for detecting signal energy may be more appropriately determined based on bandwidth settings. The resulting benefit of the combination would have been the ability to more adequately determine more appropriate thresholds in the presence of interference [Kangas, Paragraph 23].


at least one processor [Bashar, Figure 14, Processor]; and 
at least one computer memory [Bashar, Figure 14, Internal Memory] operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations [Bashar, ¶94 (the processor receives processing instructions from the memory via their communications connection)] comprising:
 sensing a carrier of an unlicensed band for transmitting an uplink signal  (Use of the LTE protocol in unlicensed spectrum can be called LTE in Unlicensed (LTE-U). Wherein supplemental component carriers (CCs) in the LTE Carrier Aggregation are used and may co-exist with other incumbent radio access technologies, WLANs and wireless protocols within the unlicensed spectrum such as 802.11 protocols and Wi-Fi [Bashar, Paragraph 24]. In this wireless system the unlicensed band channel assess is performed via (listen-before-talk) LBT operations wherein the carrier is sensing operation is performed to determine if the medium is idle prior to conducting transmissions [Bashar, Paragraphs 29-31]. During the unmuted portion of the frame structure the UE scans the channel (unlicensed band) according to this embodiment for performing LTE-U LBT for transmitting data using the unlicensed band [Bashar, Paragraph 53]); and 
transmitting the uplink signal when power detected by sensing the carrier is less than an energy detection threshold that is configured by the user equipment, wherein the energy detection threshold is configured to be equal to or less than a maximum energy detection threshold determined by the user equipment [Bashar, Paragraphs 52-53 & 67-69 the UEs can transmit signals in unmuted frames using an option 2 feature which requires the LTE device, being the UE, to use a LBT mechanism before transmitting. Wherein the transmissions, in the case of LTE-U and WLAN co-existence, are made in 
wherein the maximum energy detection threshold is determined to a bandwidth of the carrier using a decibel value of a ratio between a reference bandwidth (-62dBm for 20MHz) and the bandwidth of the carrier (20 MHz), and wherein the maximum energy detection threshold (ED threshold which is -62dBm) is configured to be equal to or greater than a first power value (-62dBm) which is a sum of a lower bound (-82dBm) of the maximum energy detection threshold for the reference bandwidth (20Mhz) and the decibel value (20dB) [Bashar, Paragraph 67].
But it does not explicity teach wherein the threshold is determined adaptively to a bandwidth
However, Kangas teaches wherein the threshold is determined adaptively to a bandwidth [Kangas, ¶23, the threshold is adapted based on a bandwidth setting].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bashar, indicating the ability to determine a threshold for energy detection in a LTE-U system to enable the UE to transmit uplink signals in a LBT fashion over an unlicensed channel, with the teachings of Kangas, indicating that thresholds for detecting signal energy may be more appropriately determined based on bandwidth settings. The resulting benefit of the combination would have been the ability to more adequately determine more appropriate thresholds in the presence of interference [Kangas, Paragraph 23].

Regarding claim 3, the combination of Bashar, in view of Kangas teaches the method of claim 1, wherein the maximum energy detection threshold (-62dBm) is configured to be equal to or greater than a second power value (-82dBm) which is determined in consideration of a difference between the decibel value (20dB) and maximum transmit power of the user equipment set for the carrier (the maximum power of LTE-U signals transmitted will be greater than -62dBm) [Bashar, Paragraph 67]. 

Regarding claim 10, the combination of Bashar, in view of Kangas teaches the user equipment of claim 8, wherein the maximum energy detection threshold is configured to be equal to or greater than a second power value which is determined in consideration of a difference between the decibel value and maximum transmit power of the user equipment set for the carrier (see the rejection of claim 3, the rationale applied to claim 3 is hereby applied to the rejection of claim 10.). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bashar, in view of Kangas as applied to claim 1 above, and further in view of Cheng et al. US 2016/0278088 (hereinafter Chen).

Regarding claim 7, the combination of Bashar, in view of Kangas teaches the method of claim 1, wherein the signal is transmitted from the LTE-U based UE to the eNB using LBT in the second embodiment [Bashar, ¶52], but it does not explicitly teach wherein there is at least one LAA secondary cell (LAA Scell). 
However, Chen teaches wherein the uplink signal is transmitted via at least one licensed-assisted access secondary cell (LAA SCell) operating based on LAA and wherein the sensed carrier corresponds to a carrier at which the at least one LAA SCell resides [Chen, Figure 7, Paragraphs 70 and also see Paragraph 61, via a radio node (shown as a UE in Paragraph 30), the sensed carrier shown as busy channel bursts of LAA Scell in the listening period].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Bashar, in view of Kangas, indicating an LAA/LTE-U system with the teachings of Chen, indicating that the LAA Scell may operate in to send UL traffic in the unlicensed bands on unlicensed carriers. The resulting benefit of the combination would have been the ability to enhance the ability to have other different radio technologies to operate simultaneously, .
 
Allowable Subject Matter
Claims 2, 4-6, 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vutukuri et al. US 2016/0073344 (hereinafter  VU)
Vu teaches transmitting the uplink signal when power detected by sensing the carrier is less than an energy detection threshold that is configured by the user equipment, wherein the energy detection threshold is configured to be equal to or less than a maximum energy detection threshold determined by the user equipment [Vu, Figure 5, Paragraphs 95-96 & In some implementations, “the LTE-U UE 102 may perform CCA before accessing the LTE-U SCell on the granted subframe. The CCA may be based on the LBT scheme. In some implementations, the LBT module in the LTE-U UE 102 may measure the signal level on the LTE-U SCell carrier. If the measured signal level is higher than a threshold, then the LTE module determines that the LTE-U SCell carrier is busy. If the measured signal level is lower than a threshold, then the LTE module determines that the LTE-U SCell carrier is free… If the LBT scheme indicates that the LTE-U SCell carrier is free, then at step 1440, the LTE-U UE 102 may transmit on the PUSCH of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LONNIE V SWEET/Primary Examiner, Art Unit 2467